EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email by Robert Griffith on July 25, 2022.
The application has been amended as follows: 

1. (Currently Amended) An electronic device for enhancing accuracy upon contactless body temperature measurement, the electronic device comprising: 
a display;
an image sensor;
a temperature sensor disposed at a position adjacent to the image sensor; and
a processor configured to:
obtain an image of an object through the image sensor;
measure a temperature of the object through the temperature sensor while obtaining the image of the object;
based on a focus matching degree being within a predetermined first range, control the display to display the measured temperature of the object; and
based on the focus matching degree being within a predetermined second range: 
correct the measured temperature of the object using the focus matching degree 
control the display to display a corrected temperature of the object obtained by correcting the measured temperature, 
wherein the focus matching degree of the image is based on a focal length of a camera module including the image sensor in macro mode and a distance between the camera module and the object, corresponding to the time of obtaining the image of the object. 

2. (Original) The electronic device of claim 1, wherein the image of the object is an image of a forehead portion of a human being, where a temporal artery of the human being is distributed, or a portion behind an ear lobe of the human being, where the temporal artery passes.

3. (Previously Presented) The electronic device of claim 1, wherein the processor controls the display to display the image of the object and a measurement result including the corrected temperature of the object.

4. (Previously Presented) The electronic device of claim 1, further comprising a communication interface for connecting the electronic device with another electronic device in a short-range wireless communication scheme and transmitting a measurement result including the corrected temperature of the object to the another electronic device so that the measurement result including the corrected temperature of the object is displayed on a screen of the another electronic device.

5. (Previously Presented) The electronic device of claim 1, wherein the processor drives the camera module and the temperature sensor when an application for temperature measurement is executed.

6. (Previously Presented) The electronic device of claim 1, wherein the processor performs control to determine whether the image of the object is in focus according to the focal length of the camera module and to determine if the temperature output from the temperature sensor, corresponding to a focus matching time as a result of determining whether the image of the object is in focus, is the temperature of the object.

7. (Previously Presented) The electronic device of claim 6, wherein the processor controls the temperature sensor to measure the temperature of the object at the focus matching time.

8. (Previously Presented) The electronic device of claim 6, wherein the processor controls the temperature sensor to continuously measure the temperature of the object while the camera module determines whether the image of the object is in focus and performs control to determine, as the temperature of the object, the temperature measured corresponding to the focus matching time among the continuously measured temperatures.

9. (Previously Presented) The electronic device of claim 6, wherein the processor performs control to output a guide to induce adjustment of a distance from the object if the focus matching is not achieved.

10. (Previously Presented) The electronic device of claim 1, wherein the processor performs control to determine whether there is a foreign substance on the image of the object using a red-green-blue (RGB) color recognition function, and if the foreign substance is on the image of the object, output a guide to request removal of the foreign substance.

11. (Original) The electronic device of claim 1, wherein the temperature sensor is an infrared sensor that measures the temperature by radiating an infrared signal to a portion of the object at a predetermined distance away from the object.

12. (Original) The electronic device of claim 11, wherein the predetermined distance is a focal length between the camera module and the portion of the object.

13. (Previously Presented) The electronic device of claim 1, wherein the processor guides the adjustment of a measurement position of the temperature of the object by determining whether the image of the object includes at least a portion of an eyebrow shape.

14. (Cancelled)

15. (Cancelled) 

16. (Cancelled)

17. (Previously Presented) The electronic device of claim 1, wherein: 
the processor obtains the distance from the object upon measuring the temperature of the object through the temperature sensor.

18. (Cancelled) 

19. (Currently Amended) A method for enhancing accuracy upon contactless body temperature measurement by an electronic device, the method comprising: 
obtaining an image of an object through an image sensor; 
measuring a temperature of the object through the temperature sensor while obtaining the image of the object;
based on a focus matching degree being within a predetermined first range, displaying the measured temperature of the object; and
based on the focus matching degree being within a predetermined second range: 
correcting the measured temperature using the focus matching degree
displaying a corrected temperature of the object obtained by correcting the measured temperature, 
wherein the focus matching degree of the image is based on a focal length of a camera including the image sensor in macro mode and a distance between the camera module and the object, corresponding to the time of obtaining the image of the object. 

20. (Original) The method of claim 19, wherein the image of the object is an image for a forehead portion of a human being, where a temporal artery of the human being is distributed, or a portion behind an ear lobe of the human being, where the temporal artery passes.

21. (Previously Presented) The method of claim 19, wherein correcting the temperature of the object includes determining whether the image of the object is in focus according to the focal length of the camera and determining if the temperature measured for the object, corresponding to a focus matching time as a result of determining whether the image of the object is in focus, is the temperature of the object.

22. (Previously Presented) The method of claim 21, wherein correcting the temperature of the object further includes measuring the temperature of the object at the focus matching time.

23. (Previously Presented) The method of claim 21, wherein correcting the temperature of the object further includes continuously measuring the temperature of the object while determining whether the image of the object is in focus and determining, as the temperature measured for the object, the temperature measured corresponding to the focus matching time among the continuously measured temperatures.

24. (Original) The method of claim 19, wherein the temperature measured for the object is a temperature measured by radiating an infrared signal to a portion of the object at a predetermined distance away from the object using the temperature sensor.

25. (Original) The method of claim 24, wherein the predetermined distance is a focal length between the camera and the portion of the object.

26. (Original) The method of claim 19, further comprising executing a preview displaying the image of the object when an application for body temperature measurement is executed.

27. (Original) The method of claim 19, further comprising: 
connecting the electronic device with another electronic device in a short-range wireless communication scheme; and 
transmitting a measurement result including the measured temperature for the object to the another electronic device.

28. (Original) The method of claim 21, further comprising outputting a guide to induce adjustment of a distance from the object if the focus matching is not achieved.

29. (Original) The method of claim 19, further comprising: 
determining whether there is a foreign substance on the image of the object using a red-green-blue (RGB) color recognition function; and 
outputting a guide to request removal of the foreign substance if the foreign substance is on the image of the object.

30. (Original) The method of claim 19, further comprising determining whether the image of the object includes at least a portion of an eyebrow shape to guide adjustment of a measurement position of the temperature of the object.

31. (Cancelled)

32. (Cancelled)

33. (Cancelled)

34. (Previously Presented) The method of claim 19, further comprising obtaining the distance from the object upon measuring the temperature of the object.

35. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793